Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

D&E Communications, Inc.

 

 

 

 

EXEMPT EMPLOYEE SHORT-TERM INCENTIVE PLAN

 

 

 

Plan Document

 

 

(Effective January 1, 2006)



--------------------------------------------------------------------------------

D&E Communications, Inc.

 

EXEMPT EMPLOYEE SHORT-TERM INCENTIVE PLAN

 

I. Introduction

 

A vital component of D&E Communication’s success is the ability of the
management team and all employees in exempt positions to meet and achieve
performance objectives that are consistent with the strategic objectives of D&E
Communications, Inc, (the “Company”) and in the best interests of the
shareholders. The ability to grow and manage the company in a positive manner is
critical to the company’s future success.

 

This Exempt Employee Short-Term Incentive Plan has been developed as a
meaningful compensation tool to encourage the growth and proper management of
the company. The major purposes of the plan are:

 

  v To motivate and reward all exempt employees, which include VPs and
Executives, on an annual basis for positive company performance

  v To provide exempt employees with a form of variable compensation, which is
directly linked to their individual and collective performance

  v To emphasize the growth and profitability of the company

 

The focus of this plan is to have the management team (all exempt employees)
achieve annual performance objectives, which are coordinated with the objectives
of the company.

 

II. Plan Year

 

The plan year for this program will be the calendar year. The effective date of
the plan is January 1, 2006. The performance measures for this plan will be
determined, calculated and approved annually.

 

1



--------------------------------------------------------------------------------

III. Participation

 

Participation in the plan will be determined at the beginning of each plan year
by Executive management. The Board of Directors will approve CEO participation.
To participate, an employee must be an exempt employee of the company with
ongoing position responsibilities, which have a meaningful impact on the
company’s results. Additionally, in order to participate the employee may not be
a participant in any other variable pay plan in the company, such as a
commission plan or other short-term incentive type plan, and may not be covered
by a Collective Bargaining Agreement.

 

Exhibit A will define the participant levels each plan year and may include
multiple levels of participation. These levels will generally be based upon
position responsibility.

 

An employee may become a new participant during the plan year if hired no later
than July 1 or promoted to an exempt position no later than November 30 of the
plan year. In these cases, any awards are pro-rated (1/12 of the award for every
full month of continuous eligibility).

 

Except for special circumstances defined below, a participant’s eligibility
ceases at termination of employment, and the employee does not receive any
awards under the plan for the year of termination. A participant must remain
employed through the end of the plan year and date of payment of any award under
this plan to receive payment.

 

If termination is a result of retirement on or after December 31st but prior to
the payment of the participant’s annual award and the participant has attained
age 65 or the Rule of 80 (age plus years of service equals 80), the participant
will be eligible to receive the applicable award. If the active service of a
participant in the plan is terminated due to death during the plan year or a
participant is on a disability(s) or an approved leave of absence(s) for more
than 12 weeks during the plan year and the

 

2



--------------------------------------------------------------------------------

participant otherwise has demonstrated acceptable performance as outlined in the
Company’s appraisal process, then, notwithstanding the language of the preceding
paragraphs, the appropriate incentive award as determined by the Board of
Directors or a duly appointed committee thereof (the “Plan Administrator”) will
be prorated consistent with the number of full months actively worked in that
period and will be paid to the individual or individual’s designated
beneficiary.

 

If a participant’s active service is terminated due to death after the
conclusion of the plan year but prior to payment of the participant’s incentive
award, then the participant’s designated beneficiary will otherwise be eligible
to receive payment of the participant’s full incentive award for the plan year.

 

IV. Performance Factors

 

The company portion of the participant’s award is based upon company financial
performance objectives, which may change from year to year. In general, these
objectives may be measures such as EBITDA, return on equity, net income,
earnings per share or similar indicators. Additional objectives may include
operating income, expense control, overhead, or specific company-wide measures,
which are particularly important in any given year. The objectives and weighting
of the objectives are determined at the beginning of each plan year. Each
objective has quantifiable measures, consisting of threshold, target and optimum
levels. Additionally, a portion of each participant’s award may be based on
departmental and/or individual performance objectives, which are determined by
management and executive management at the beginning of each plan year.
Generally, the CEO and Executives will have most or all of their performance
based on the company financial performance objective(s).

 

The company financial performance objective(s) and payout factors by participant
level for the current plan year are outlined in Exhibit B. Individual objectives
are established between the participant and the participant’s manager with final
approval

 

3



--------------------------------------------------------------------------------

at the next management level. Departmental objectives are established between
successive management levels.

 

V. Award Calculation and Distribution

 

Company award payouts under the plan are contingent upon the attainment of the
pre-established company financial performance objectives and pre-defined
threshold, target and optimum payout levels. Individual performance objective
results are evaluated by each participant’s manager and approved by successive
levels of management. Individual performance which is not meeting the position’s
requirements (an annual performance rating which is less than “acceptable”) will
result in no award payout to that individual for that plan year even if the
company performance objective threshold is met. Departmental performance (if
applicable) will be measured and approved by the CEO.

 

Company performance below threshold in any plan year will result in no company,
individual or departmental award payouts under the plan for that plan year.

 

The attainment of the company financial performance objectives is subject to
review by the Company’s outside auditors. As a result, distribution of all
annual incentive award payments, if any, will be made by March 15 of the
following plan year. The award schedule by participant level for the current
plan year, along with the pre-defined threshold, target and optimum payout
levels is provided in Exhibit B.

 

VI. Administration

 

Once established, all company financial performance objectives will remain in
place for the plan year. Departmental and individual objectives will also remain
in place for the plan year unless management adjusts the objectives for business
reasons. Any and all adjustments will be communicated to participants in a
timely manner during the plan year.

 

4



--------------------------------------------------------------------------------

Plan features, including but not limited to participation eligibility/levels,
performance objectives, and payout levels, are established each plan year and
may change from year to year according to the strategic objectives of the
company. The Board of Directors will approve all of these features annually.

 

The plan does not constitute a contract of employment, and participation in the
plan does not give any employee the right to be retained in the service of the
company or any right or claim to an award under the plan unless specifically
accrued under the terms of this plan.

 

Any right of a participant or his or her beneficiary to the payment of an award
under this plan may not be assigned, transferred, pledged or encumbered.

 

The Plan shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating assets of the Company or any subsidiary
thereof for payment of any bonuses hereunder. No participant or any other person
shall have any interest in any particular assets of the Company or any
subsidiary thereof by reason of the right to receive an award under the Plan and
any such participant or any other person shall have only the rights of a general
unsecured creditor of the Company or any subsidiary thereof with respect to any
rights under the Plan.

 

Although it is the present intention of the Board of Directors to continue the
Plan in effect for an indefinite period of time, the Board of Directors, as plan
administrator, may amend the plan at any time. The Board of Directors reserves
the right to terminate the Plan in its entirety or to modify the Plan, as it
exists from time to time.

 

No member of the Board of Directors shall be liable for any act or action within
this plan whether of omission or commission, by a Plan participant or employee
or by any agent to whom duties in connection with the administration of the Plan
have been delegated in accordance with the provision of the Plan.

 

5



--------------------------------------------------------------------------------

The Board of Directors must approve any adjustments to the financial performance
results utilized by this plan resulting from extraordinary gains/losses or other
unforeseeable financial activity.

 

VII. Plan Approval

 

This plan has been approved by the Board of Directors on January 5, 2006.

 

6